                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

SHAWN OTTE,

                Plaintiff,

                                  v.                                     CASE NO. 18-3255-SAC

DONALD ASH, et al.,

                Defendants.

                                MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983. On October 5, 2018,

the Court entered a Memorandum and Order and Order to Show Cause (“MOSC”) (Doc. 5)

directing Plaintiff to show cause by October 26, 2018, why his Complaint should not be dismissed

for the reasons set forth in the MOSC.

       Plaintiff alleges that while housed at the Wyandotte County Detention Center in Kansas

City, Kansas (“WCDC”), “court transporting officers” did not give him enough time with his

attorney; the medical care at WCDC is inadequate; the inmates are not served enough food and the

food trays contain mold; there is rust on the inside roof; there is mold in the showers; people’s

paperwork is messed up and cops are taking their body cameras off. Plaintiff seeks 300 million

dollars in damages, and requests that the WCDC be watched and that all inmates be provided

medical care.

       The Court found in the MOSC that Plaintiff’s Complaint is subject to dismissal without

prejudice based on his failure to exhaust available administrative remedies before filing this action.

Plaintiff has failed to respond to the MOSC by the Court’s deadline. The Court finds that

Plaintiff’s Complaint should be dismissed for the reasons set forth in the MOSC.




                                                  1
       IT IS THEREFORE ORDERED BY THE COURT that this action is dismissed

without prejudice for failure to exhaust administrative remedies.

       IT IS FURTHER ORDERED that Plaintiff’s pending motion for leave to proceed in

forma pauperis (Doc. 2) is denied as moot.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 2nd day of November, 2018.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                               2
